264 P.3d 115 (2011)
In the Matter of Jerrod BLECHA, Respondent.
No. 20,097.
Supreme Court of Kansas.
October 24, 2011.

ORDER OF DISBARMENT
In a letter signed October 20, 2011, addressed to the Clerk of the Appellate Courts, respondent Jerrod Blecha, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2010 Kan. Ct. R. Annot. 362).
At the time the respondent surrendered his license, a panel hearing was pending on a complaint filed in accordance with Supreme Court Rule 211 (2010 Kan. Ct. R. Annot. 327). The complaint, as amended, alleged that respondent violated Kansas Rules of Professional Conduct 8.3(a) (2010 Kan. Ct. R. Annot. 601), Kansas Rules of Professional Conduct 8.4(b) (2010 Kan. Ct. R. Annot. 603), Supreme Court Rule 203(c)(1) (2010 Kan. Ct. R. Annot. 276), and Supreme Court Rule 208(c) (2010 Kan. Ct. R. Annot. 320).
This court, having examined the files of the office of the Disciplinary Administrator, finds the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Jerrod Blecha be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Jerrod Blecha from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed *116 to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2010 Kan. Ct. R. Annot. 370).
FOR THE COURT
/s/ Lawton R. Nuss
Lawton R. Nuss
Chief Justice